Conviction for assault to murder; punishment, four years in the penitentiary.
Appellant made a motion to quash the indictment, which seems to have been properly overruled. Also a motion for continuance, the refusal of which is not here complained of by any *Page 498 
bill of exceptions, and for that reason nothing in the court's action is made to appear erroneous.
The facts seem ample to support the judgment. A number of witnesses testified that they were present when appellant cut the alleged injured party with a knife. Some testimony was to the contrary. The jury have settled the conflict of evidence against appellant.
In the sentence appellant was committed to the penitentiary for a period of four years. The indeterminate sentence law of this State was overlooked. The sentence will be reformed, and appellant will be sentenced to confinement in the penitentiary for a period of not less than one and not more than four years, and as reformed the judgment will be affirmed.
Affirmed.